937 So. 2d 216 (2006)
Rudolph MAXWELL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2284.
District Court of Appeal of Florida, Third District.
September 1, 2006.
Rudolph Maxwell, in proper person.
Charles J. Crist, Jr., Attorney General, and Robin F. Hazel, Assistant Attorney General, for appellee.
Before GERSTEN, GREEN, and SUAREZ, JJ.
PER CURIAM.
The defendant appeals the trial court's summary denial of his motion for post conviction relief alleging ineffective assistance of trial counsel. The defendant's claims are legally insufficient and conclusively refuted by the record. Fla. R.Crim. P. 3.850; Fla. R.App. P. 9.141(b)(2)(D), Walls v. State, 926 So. 2d 1156 (Fla.2006).
Affirmed.